Citation Nr: 1540322	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  11-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for syncopal episodes, claimed as dizziness, and if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for nocturia, and if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim for service connection for insomnia, including as secondary to a psychiatric condition, and if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim for service connection for swelling of the toes, fingers, and right knee joint, and if so, whether service connection is warranted.

5. Whether new and material evidence has been received to reopen a claim for service connection for a right hip condition, to include osteoarthritis and avascular necrosis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, with periods of active service from July 1985 to November 1985, and November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board has recharacterized the issue of right hip osteoarthritis as a right hip condition, to include osteoarthritis and avascular necrosis, and the issue of arthralgias as swelling of the toes, fingers, and right knee joint, in order to more fully capture the Veteran's claimed symptoms and conditions.

The issues of entitlement to service connection for syncopal episodes, nocturia, swelling of the toes, fingers, and right knee joint, and a right hip condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In an unappealed December 2000 rating decision, service connection for syncopal episodes was denied.
 
2. New evidence received since the December 2000 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for syncopal episodes.

3. In an unappealed December 2000 rating decision, service connection for nocturia was denied.
 
4. New evidence received since the December 2000 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for nocturia.

5. In an unappealed December 2000 rating decision, service connection for insomnia was denied.
 
6. New evidence received since the December 2000 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for insomnia.

7. In an unappealed December 2000 rating decision, service connection for swelling of the toes, fingers, and right knee joint was denied.
 
8. New evidence received since the December 2000 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for swelling of the toes, fingers, and right knee joint.

9. In an unappealed December 2000 rating decision, service connection for a right hip condition was denied.
 
10. New evidence received since the December 2000 decision relates to an unsubstantiated fact and raises a reasonable possibility of substantiating the claim of service connection for a right hip condition.

11. The preponderance of the evidence reflects that the Veteran's insomnia is at least as likely as not caused by the Veteran's service-connected PTSD.


CONCLUSIONS OF LAW

1. The December 2000 rating decision denying service connection for syncopal episodes is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

2. New and material evidence has been received since the RO's December 2000 decision, and the claim of service connection for syncopal episodes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The December 2000 rating decision denying service connection for nocturia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

4. New and material evidence has been received since the RO's December 2000 decision, and the claim of service connection for nocturia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The December 2000 rating decision denying service connection for insomnia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

6. New and material evidence has been received since the RO's December 2000 decision, and the claim of service connection for insomnia is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7. The December 2000 rating decision denying service connection for swelling of the toes, fingers, and right knee joint is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

8. New and material evidence has been received since the RO's December 2000 decision, and the claim of service connection for swelling of the toes, fingers, and right knee joint is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9. The December 2000 rating decision denying service connection for a right hip condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015). 

10. New and material evidence has been received since the RO's December 2000 decision, and the claim of service connection for a right hip condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

11. The Veteran's insomnia is caused by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claims

In a December 2000 rating decision, the RO denied the Veteran's claim for service connection for syncopal episodes, nocturia, insomnia, and swelling of the toes, fingers, and right knee joint on the basis that the conditions were not manifested in service, had not manifested to a compensable degree after service, and were not chronic.  The RO also denied service connection for a hip condition on the basis that there was no evidence linking the disability to service.  The Veteran did not appeal the decision or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Accordingly, the December 2000 rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2015).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  38 U.S.C.A. § 7104(b) (West 2014); King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed."  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).

The Veteran underwent a VA examination in February 2011, for all the conditions on appeal.  At that examination, the Veteran reported that she had another syncopal episode two years prior, and the examiner concluded that although there was not recent evidence of syncopal episodes, she appeared to have episodes of vasovagal syncope.  This evidence is new, because the Veteran did not previously have a diagnosis, and she reports a recent episode.  The evidence is also material, because it speaks to a possible manifestation of the condition, and the possibility that the condition is chronic.

In June 2011, the Veteran's daughter submitted a lay statement describing her mother's nocturia problems, and recounting that her mother used the bathroom multiple times a night, which the daughter could hear throughout the night.  Additionally, at the February 2011 examination, the examiner noted that the Veteran's urinalysis was unremarkable and she did not have problems with overactive bladder during the day.  This evidence is new, because the nature, frequency, and duration of the Veteran's condition has not been described in such detail before, and it is material, because it speaks to the chronic nature of the condition.

At the February 2011 examination, the examiner opined that the Veteran's insomnia was likely secondary to her posttraumatic stress disorder (PTSD) and depression.  This evidence is new, because evidence of an etiology outside of service had not been explored before the original December 2000 decision, and it is material, because it speaks to the etiology of the condition and a possible nexus between the condition and a service-connected condition.

Also at the February 2011 examination, the examiner noted that the Veteran reported swelling in her toes, fingers, and right knee two to three times per week.  This evidence is new, because the frequency of the Veteran's condition was not considered to this degree prior, and it is material because it speaks to the chronic nature of the condition.

The Veteran submitted a lay statement in October 2007, in which she stated that she "reinjured" her hip during a fall in service.  This evidence is new, because it references an injury and reinjury of the hip in service, and the evidence is material because it serves as a possible link between the current disability and service.

II. Service Connection for Insomnia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has a current condition of insomnia.  At her February 2011 examination, she reported difficulty falling asleep and staying asleep, and also noted having strange dreams.  She opined that she slept for a total of approximately three hours per night, and was not medicated for her condition.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran is competent to provide evidence on her own sleeping habits, and the Board finds her reports to be credible, because they are supported by the lay evidence of the Veteran's daughter and other evidence of record.

The Board also concedes that the Veteran has the current service-connected psychiatric condition of PTSD.

There is a link between the Veteran's PTSD and her insomnia.  In the Veteran's February 2011 examination, the examiner reported that "[t]he etiology of her insomnia is likely multifactorial secondary to PTSD, depression, and her nocturia."  The Board interprets the examiner's comments to mean that the Veteran's insomnia is at least as likely as not caused by her psychiatric condition.  Therefore, service connection is warranted.

Given the granting of benefits, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).


ORDER

New and material evidence has been presented to reopen the claim of service connection for syncopal episodes, claimed as dizziness.

New and material evidence has been presented to reopen the claim of service connection for nocturia.

New and material evidence has been presented to reopen the claim of service connection for insomnia.

New and material evidence has been presented to reopen the claim of service connection for swelling of the toes, fingers, and right knee joint.

New and material evidence has been presented to reopen the claim of service connection for a right hip condition, to include osteoarthritis and avascular necrosis.

Service connection for insomnia, as secondary to PTSD, is granted.


REMAND

Although the Board regrets any delay, this following issues is not adequately developed for review.

In February 2011, the Veteran was afforded a Gulf War examination, which provided a detailed review of the Veteran's claimed conditions, and provided opinions on their etiology.  However, the examination is inadequate, because none of the opinions discuss whether the Veteran's claimed symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptoms illness related to the Veteran's Persian Gulf War service.

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and cannot be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); see also VA Interim Final Rule, 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Board concedes that the Veteran had service in Southwest Asia during the time period necessary to be eligible for this presumption.

In this regard, a qualifying chronic disability means a chronic disability resulting from any of the following (or combination of the following): (A) An undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) Chronic fatigue syndrome; (2) Fibromyalgia, (3) Functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(i).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology are not considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

This must be taken into account in the Veteran's VA examinations for her claims of swelling of toes, fingers and the right knee, syncope, and nocturia.

Additionally, the Veteran's right hip condition was previously characterized only as arthritis.  However, June 2000 medical records indicate that the Veteran's right hip may also have avascular necrosis.  The Veteran's claim for a right hip condition is remanded to explore the possibility of a nexus between service and avascular necrosis.

Accordingly, the case is REMANDED for the following action:

1. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's syncopal episodes, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay statements regarding the frequency and duration of her syncopal episodes.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's syncopal episodes began during active service or are related to any incident of service.

d) If there are symptoms related to the Veteran's claimed syncopal episodes that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's nocturia, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the June 2011 lay statement of the Veteran's daughter, describing her condition in detail.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's nocturia began during active service or is related to any incident of service.

d) If there are symptoms related to the Veteran's claimed nocturia that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's swelling of the toes, fingers, and right knee joint, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's lay statements regarding the chronic nature of her condition.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's swelling of the toes, fingers, and right knee joint began during active service or is related to any incident of service.  The examiner must also opine as to whether the Veteran's degenerative joint disease of the bilateral feet could be a cause of the swelling of the Veteran's toes, and if so, whether the bilateral degenerative joint disease is at least as likely as not attributable to service.

d) If there are symptoms related to the Veteran's claimed swelling of the toes, fingers, and right knee joint that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

e) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The RO must provide the Veteran's claims file to an examiner who is qualified to give an opinion on the Veteran's hip disability, so a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the Veteran's October 2007 lay statement stating that the Veteran "reinjured" her hip during a fall in service.

c) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip condition began during active service or is related to any incident of service, or because arthritis is diagnosed, whether it began within one year of separation from active duty.  The examiner should opine both on the Veteran's diagnosed osteoarthritis and on her diagnosed avascular necrosis.

d) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

5. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


